Mr. Presiding Justice Waterman delivered the opinion of the court. The evidence is not such that we can say that the finding of the court is so at variance with the evidence that the judgment should be set aside. The action of appellant after the promise it claims was made by appellee, in charging the goods to the Filip & Eaichart Company and from time to time taking its notes therefor indorsed by appellant, was such that therefrom the court might find under the evidence, as it did, that the undertaking of appellee was within the statute of frauds. The so-called propositions of law submitted to the court were not such as the statute contemplates. They are requested to find from the evidence certain facts, and thereupon to find the issues for the plaintiff. Propositions of law submitted to be held, where a cause is tried without a jury, should state the law only. O’Bannon v. Vigus, 32 Ill. App. 473-500; Field v. Crawford, 146 Ill. 136; First National Bank v. Northwestern Bank, 152 Ill. 296; Fosselman v. Springfield, 38 Ill. App. 296; Alexander v. Alexander, 52 Ill. App. 195; Dwelling House Insurance Co. v. Butterly, 133 Ill. 534. Ho propositions of law having been submitted, we find no error in the record here presented, warranting a reversal of the judgment of the County Court. It'is therefore affirmed.